Case: 12-12743   Date Filed: 05/08/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-12743
                        Non-Argument Calendar
                      ________________________

                        Agency No. A088-610-184



RUSLAN AKHMEDOVICH MAGOMEDOV,

                                                                      Petitioner,

                                  versus

US ATTORNEY GENERAL,

                                                                    Respondent.
                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (May 8, 2013)


Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-12743       Date Filed: 05/08/2013       Page: 2 of 4


       Ruslan Magomedov, a native and citizen of Russia, petitions for review of

the Board of Immigration Appeals’ (BIA’s) dismissal of his appeal from the

Immigration Judge’s (IJ’s) denial of his application for asylum, 8 U.S.C. § 1158(a),

withholding of removal under the Immigration and Nationality Act, 8 U.S.C.

§ 1231(b)(3), and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman or Degrading Treatment or Punishment (CAT), 8 C.F.R.

§ 208.16(c). Magomedov contends the BIA’s adverse credibility finding was not

supported by substantial evidence because the IJ’s credibility findings were not

“cogent” and did not warrant deference. After review, 1 we deny the petition.

       Under the REAL ID Act of 2005, credibility determinations are based upon

the totality of the circumstances:

       Considering the totality of the circumstances, and all relevant factors,
       a trier of fact may base a credibility determination on the demeanor,
       candor, or responsiveness of the applicant or witness, the inherent
       plausibility of the applicant’s or witness’s account, the consistency
       between the applicant’s or witness’s written and oral statements
       (whenever made and whether or not under oath, and considering the
       circumstances under which the statements were made), the internal
       consistency of each such statement, the consistency of such statements
       with other evidence of record (including the reports of the Department
       of State on country conditions), and any inaccuracies or falsehoods in
       such statements, without regard to whether an inconsistency,
       inaccuracy, or falsehood goes to the heart of the applicant’s claim, or
       any other relevant factor.
       1
          We review the BIA’s decision as the final judgment, unless the BIA expressly adopted
the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). In that situation, we
review the IJ’s decision also. Id. Here, because the BIA issued its own decision but adopted
much of the IJ’s reasoning with respect to the IJ’s adverse-credibility determination, we review
both opinions.

                                               2
              Case: 12-12743     Date Filed: 05/08/2013   Page: 3 of 4




8 U.S.C. § 1158(b)(1)(B)(iii). “[T]he IJ must offer specific, cogent reasons for an

adverse credibility finding.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th

Cir. 2005). We review the IJ’s factual determinations, including credibility, under

the substantial evidence test, and only reverse that determination if the evidence

“compels” a reasonable fact finder to find otherwise. Chen v. U.S. Att’y Gen., 463

F.3d 1228, 1230-31 (11th Cir. 2006).

      The IJ gave specific and cogent reasons as to why he found Magomedov

incredible, including: (1) inconsistencies between Magomedov’s testimony and the

forensic medical report; (2) inconsistencies between Magomedov’s and his

brother’s testimonies; and (3) inconsistencies between Magomedov’s testimony

and his asylum application. The record reveals that Magomedov testified

inconsistently about the assault, his university employment, and his living situation

in Russia. The inconsistencies in the forensic medical report concerned the

number of attackers, whether the attack was “domestic violence,” and whether

Magomedov recalled the circumstances of the attack. Moreover, other significant

discrepancies included whether Magomedov was bedridden for two months in

2004, when Magomedov also testified he defended his diploma during that period,

and graduated on July 1, 2004. Additionally, while Magomedov and his brother

testified that Magomedov moved out of the family home, on the asylum

application, Magomedov indicated he lived exclusively at the family home until

                                          3
              Case: 12-12743     Date Filed: 05/08/2013    Page: 4 of 4


his departure to the United States. Further, Magomedov testified he worked as an

English instructor from November 2004 until his departure to the United States in

June 2006, but he later testified that he stayed in his apartment between October

2005 and June 2006, and did not work.

      Despite finding Magomedov’s testimony incredible, the IJ considered all the

evidence before denying his application. See Forgue, 401 F.3d at 1287. The

BIA’s decision is “supported by reasonable, substantial, and probative evidence on

the record considered as a whole,” and the evidence does not compel reversal. See

Chen, 463 F.3d at 1230-31; Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001) (quotations omitted). Thus, we deny Magomedov’s petition. See Niftaliev

v. U.S. Att’y Gen., 504 F.3d 1211, 1215 (11th Cir. 2007) (explaining the IJ must

determine credibility in withholding of removal cases in the same manner as in

asylum cases); see also Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 891

(11th Cir. 2007) (stating if an alien is unable to establish a well-founded fear of

future persecution for purposes of asylum, he will fail to demonstrate that torture is

more likely than not, for purposes of CAT relief).

      PETITION DENIED.




                                           4